Citation Nr: 0206910	
Decision Date: 06/26/02    Archive Date: 07/03/02

DOCKET NO.  99-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite.

2.  Entitlement to service connection for residuals of blood 
and/or sun poisoning.

3.  Entitlement to service connection for residuals of 
pneumonia.

4.  Entitlement to service connection for teeth removal for 
purposes of compensation and/or VA examination or treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from July 1960 to September 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, denying service connection for 
frostbite with poisoning of the feet and fingers, pneumonia, 
sun poisoning, and teeth removal. 

In October 2000, the Board remanded the case to obtain 
additional evidentiary development and to ensure due process 
compliance.  The matters at issue remain denied and have been 
returned for appellate consideration.

Regarding service connection for teeth removal, the Board 
acknowledges that when the matter was initially perfected for 
appeal, the veteran only sought service connection for teeth 
removal for the purposes of compensation.  However, at the 
hearing held in December 2001, the veteran requested 
treatment for his missing teeth, and the issue was restyled 
to reflect his contentions.  By supplemental statement of the 
case issued in February 2002, the veteran was informed of 
applicable law and regulations, as well as reasons and bases 
for the denial of his claim for treatment.  Bernard v. Brown, 
4 Vet. App. 384, 393-94 (1993).  In light of the foregoing, 
the issue on appeal has been restyled to encompass all of the 
veteran's contentions. 


FINDINGS OF FACT

1.  The veteran's residuals of frostbite of the feet are not 
service related, and he does not have residuals of frostbite 
of the hands.

2.  A current disability resulting from residuals of blood 
and/or sun poisoning is not present.

3.  The medical evidence does not establish that the 
residuals of pneumonia, claimed as bronchitis and bronchial 
pneumonia, are service-related. 

4.  The evidence does not show that the veteran incurred 
dental trauma while in service.  

5.  The veteran does not have service-connected dental 
disability for compensation purposes; the veteran did not 
apply for service connection for dental disability until many 
years after his discharge from service; none of the veteran's 
dental disabilities are the result of combat wounds or other 
trauma in service; the veteran was not a prisoner of war; the 
veteran is not participating in a rehabilitation program 
under 38 U.S.C. Chapter 31; the veteran is not scheduled for 
admission to the hospital; the veteran does not have a dental 
condition which has been clinically determined to be 
complicating a medical condition for which he currently 
receives treatment under 38 U.S.C. Chapter 17.


CONCLUSIONS OF LAW

1.  The veteran's residuals of frostbite were not incurred 
in, aggravated by, or related to active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

2.  The veteran's residuals of blood and/or sun poisoning 
were not incurred in, aggravated by, or related to active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159 and 3.326(a)). 

3.  The veteran's residuals of pneumonia were not incurred 
in, aggravated by, or related to active service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.303 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)).

4.  The veteran's teeth removal was not due to in-service 
trauma, and the criteria for VA examination or treatment are 
not met.  38 U.S.C.A. §§ 1712, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.381, 4.150, Diagnostic Codes 
9913-9916, 17.161 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159 and 
3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of VA to notify the veteran and the representative 
of the information and evidence necessary to substantiate a 
claim, and has enhanced its duty to assist a veteran in 
developing the evidence necessary to substantiate a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2001)).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
are effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

In this case, VA has met its duty to notify and assist the 
veteran.  A rating decision apprised the veteran of the 
reasons and bases for the VA decision.  A statement of the 
case, and supplemental statements of the case apprised the 
veteran of the law applicable in adjudicating the appeal.  
The correspondence reflects that the veteran's representative 
received a copy.  There is no indication that this 
correspondence was returned as undeliverable.  As such, the 
Board finds that the correspondence clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claims.  

Regarding VA's duty to assist, the Board notes that the 
claims file contains the veteran's service medical records as 
well as post-service VA treatment records.  The veteran has 
not indicated that there is any private treatment reports 
that could be obtained.  The veteran has been afforded a VA 
examination in relation to the status of matters at issue.  
In November 2000, the veteran stated that he was on 
disability and could not work.  The veteran did not specify 
what type of disability he received.  In light of the 
evidence of record, the Board finds that no practical benefit 
would be served to the veteran by delaying appellate 
adjudication of this appeal to obtain additional 
clarification and/or such records, if available.  Further 
development is inappropriate where there is no possibility of 
any benefit flowing to the veteran.  Soyini v. Derwinski, 1 
Vet. App. 540 (1991).  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


Service Connection

Generally, service connection may be established for 
disability due to an injury or disease contracted in active 
service or for aggravation of a preexisting injury or disease 
during active service.  38 U.S.C.A. § 1110.  Additionally, 
service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in active service.  38 C.F.R. § 3.303(d).

To establish service connection, there generally must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the asserted in-
service injury or disease and the current disability.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).

VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by VA.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of the 
matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.  The benefit of the doubt rule 
is inapplicable when the evidence preponderates against the 
claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Residuals of frostbite

The veteran seeks service connection for residuals of 
frostbite of the hands and feet.  At VA examination conducted 
in December 1998, the veteran reported that in 1962 he was 
caught in a blizzard and sustained cold injuries to the hands 
and feet.  He reported that he was hospitalized for fourteen 
days and that he currently experiences aches, occasional 
swelling, numbness, cold sensitivity, and skin discoloration.  
At his hearing held in December 2001, he testified that he 
was exposed to cold weather for prolonged periods when 
loading fuel into F-4A squadrons in Laos and Vietnam.  He 
added that he had difficulty functioning in cold weather, as 
well as numbness and arthritis of the hands and feet due to 
those in-service events.  

While the veteran's testimony and assertions presented on 
appeal are acknowledged, the criteria for entitlement to 
service connection for residuals of frostbite of the hands 
and feet are not met.  The medical evidence does not 
establish that the veteran currently has residuals of 
frostbite of the hands, and it does not create a nexus 
between the veteran's residuals of frostbite of the feet and 
active service.  

Regarding the hands, the service medical records and post-
service VA and non-VA medical records are completely silent 
in this regard.  There is no evidence of record indicating 
that the veteran ever received in-service treatment for 
prolonged exposure to cold weather.  Moreover, on VA 
examination dated in December 1998, the diagnosis was no 
residuals of cold injury of the hands.  To establish 
entitlement to service connection, there must be evidence of 
disease or injury in service and a present disability which 
is attributable to such disease or injury.  Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  Evidence of current residuals of cold injury of the 
hands is not present; thus, the preponderance of the evidence 
weighs against the veteran's claim of entitlement to service 
connection for residuals of frostbite of the hands.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Regarding service connection for residuals of frostbite of 
the feet, it is acknowledged that on VA examination in 
December 1998 a diagnosis of residual cold injury of the feet 
was made and VA medical reports dated from March to November 
1998 show treatment for problems of the right foot.  
Nonetheless, the requirements for service connection still 
are not met.  

At the outset, the Board notes that on VA examination in 
December 1998, physical examination at that time was 
essentially normal, except for weak pulses of the right foot 
and onychomycosis and mild thinning of the distal toes.  
Nevertheless, a diagnosis of residuals of frostbite of feet 
was rendered.  

In any event, the medical evidence does not establish a nexus 
between the veteran's foot disabilities and active service.  
While the service medical records show that in 1963 the 
veteran was hospitalized for cellulitis without lymphangitis 
of the 2nd toe of the right foot, the reports are completely 
silent with regard to treatment for frostbite of the feet or 
any treatment resulting from prolonged exposure to cold 
weather.  In fact, an abbreviated clinical record and January 
1963 narrative summary indicate that the complications were 
due to infection.  Further, on discharge examination in 
August 1963, clinical evaluation was checked as normal.  

VA medical reports from March to November 1998 are also 
silent with regard to residuals of a frostbite of the feet.  
The reports merely show that in August 1998 the veteran 
received treatment for severe pain of the right foot when 
walking, and when reviewed in total, the reports indicate 
that his right foot symptoms are more properly attributable 
to a nonservice-connected heart disability.  

Accordingly, while the evidence indicates that the veteran 
has residuals of frostbite of the feet, the probative and 
persuasive evidence does not establish a nexus between the 
veteran's current disabilities and any events of service.  
There is no objective evidence substantiating the veteran's 
assertions that he was exposed to excessive cold weather 
during service and that his current foot disabilities 
resulted therefrom.  As such, the veteran's testimony is of 
insufficient probative value to establish service connection.  
The evidence preponderates against the claim of entitlement 
to service connection for residuals of frostbite of the feet.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The claim is denied.  

Residuals of blood and/or sun poisoning

In December 2001, the veteran testified that he incurred 
blood poisoning while unloading a fuel barge.  He reported 
that a fitting came loose and fell on his foot.  A couple of 
weeks later he noticed a black line running up his leg.  The 
veteran recalled receiving treatment at sick bay and being 
hospitalized for five days.  He also recalled that at that 
time he was told that he had blood poisoning.  He maintained 
that the blood poisoning caused complications of the leg and 
caused atherosclerosis.  

For this matter, the criteria for service connection are not 
met.  The record is completely devoid of any medical evidence 
demonstrating current disability due to residuals of blood 
and/or sun poisoning.  The service medical records and the 
post-service medical reports are silent.  The only evidence 
of record indicating that the veteran currently has residuals 
of blood and/or sun poisoning are the veteran's own 
statements.  That is not enough.  The veteran is not 
qualified to render a diagnosis or relate any disability to 
service, and without substantiating objective evidence 
showing current disability and etiologically relating it to 
service, the requirements for service connection are not met. 
Gilpin, Degmetich, and Rabideau, all supra.  The evidence 
preponderates against the claim, and the claim is denied.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Residuals of pneumonia

The veteran's seeks service connection for residuals of 
pneumonia.  However, the criteria for service connection are 
not met.  

In December 2001, the veteran testified that he had 
pneumonia, bronchial pneumonia, and bronchitis several times 
during service.  He recalled that when loading fuel into F-4A 
squadrons in Laos and Vietnam he was exposed to cold weather, 
including snow.  The veteran maintained that he had 
bronchitis and pneumonia as a result of those in-service 
events.

Here, the positive evidence of record is acknowledged.  The 
service medical records show on his June 1960 Report of 
Medical History the veteran checked that he had or has had 
whooping cough.  Additionally, private medical reports from 
Dr. Martin dated from April 1979 to April 1992 show in 
January 1985 the veteran received treatment for complaints of 
respiratory illness with a cough, congestion, fever, and 
malaise.  The assessment was chest wall pain, probably 
traumatic from coughing, nasopharyngitis with purulent 
drainage, and hypertension.  The reports also show that in 
February 1986, an assessment of bronchitis was made and in 
February 1988, rhinitis, probably allergic was noted.  

Nevertheless, the negative evidence is of more probative and 
persuasive value.  The negative evidence does not establish 
that the veteran's residuals of pneumonia, claimed as 
pneumonia, bronchial pneumonia, and bronchitis, were incurred 
in or aggravated by active service.  In fact, although on the 
June 1960 Report of Medical History, the veteran indicated 
that he had or has had whooping cough, pathological findings 
at that time and thereafter remained normal.  The service 
medical reports' clinical entries are devoid of any 
complaints of or treatment for whooping cough, pneumonia, or 
any other similar symptoms, and clinical evaluation in June 
1960 and in August 1963, discharge examination, were checked 
as normal.  It is also noted that while Dr. Martin's clinical 
entries show treatment for respiratory problems, not one of 
his notations references service or any events of service.  
VA medical reports from March to November 1998 are silent in 
this regard as well.  

Given the absence of competent evidence demonstrating that 
the veteran's current disability was incurred in, aggravated 
by, or related to active service, the criteria for service 
connection are not met.  The veteran's testimony, standing 
alone, is of little or no probative value.  The preponderance 
of the evidence, therefore, weighs against the claim.  The 
claim is denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Teeth removal for purposes of compensation and treatment

In 1998, the veteran filed an informal claim seeking service 
connection for teeth removal for the purposes of 
compensation, and during the pendency of his appeal, at the 
hearing held in 2001, he amended the claim to include service 
connection for teeth removal for the purpose of receiving VA 
compensation or the purpose of receiving a VA dental 
examination and/or VA outpatient dental treatment.

The service medical records show on entrance examination in 
June 14, 1960, the veteran was "dentally qualified".  
Dental examination dated July 8, 1960, revealed that teeth 
numbered 1, 3, 14, 18, 19, 20, 30, and 31 were missing.  The 
reports show on July 19, 1960, teeth numbered 4, 5, 10, 15, 
and 28 were extracted, and the veteran received dental 
services on several occasions thereafter.  The veteran 
received an upper partial replacing teeth number 4, 5, and 10 
in September 1960.  The discharge examination report reflects 
that teeth numbered 1, 3, 4, 5, 10, 14, 15, 18, 19, 20, 28, 
30 and 31 were missing.  Caries were indicated on several 
other teeth.  

Laboratory and dental clinical reports from H.W.A., Jr., 
D.D.S., are of record.  Clinical notations dated from July 
1985 to January 1986 show continued treatment for dental 
problems and that the veteran received upper and lower 
dentures.  Dental x-rays dated in November 1971 are attached.

At the December 2001 hearing, the veteran testified that he 
incurred an injury to the mouth during firefighter training.  
He recalled that he was the number two man and the nozzle man 
had let the hose slip out of his hand.  He reported the hose 
swung around like a snake and hit him on the side of his jaw.  
The veteran recalled receiving treatment from sick bay, and 
stated that about a month later before graduating from basic 
training he had several teeth removed.  The veteran stated 
that he received treatment at that time as well as clamps, 
and several years later the other teeth were removed because 
of the clamps.

At the outset, it is noted that when the veteran's claim of 
entitlement to service connection for dental disability was 
received, the Schedule for Rating Disabilities contained in 
38 C.F.R. Part 4 stated that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, 
periodontal disease (pyorrhea) and Vincent's stomatitis were 
to be considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment.  38 C.F.R. § 4.149.  During the pendency of 
this appeal, the provisions of 38 C.F.R. § 4.149 were 
deleted; however, they were transferred to 38 C.F.R. 
§ 3.381(a) where they were left substantially intact.  
Service Connection of Dental Conditions for Treatment 
Purposes, 64 Fed. Reg. 30393 (June 8, 1999).  

In determining service connection for the purpose of 
receiving treatment or examination, the condition of teeth 
and periodontal tissues at the time of entry onto active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or replacement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
Teeth noted as normal at entry will be service connected if 
they were filled or extracted after 180 days or more of 
active service.  Teeth noted as filled at entry will be 
service connected if they were extracted, or if the existing 
filling was replaced, after 180 days or more of active 
service.  Teeth noted as carious but restorable at entry will 
not be service connected on the basis that they were filled 
during service.  However, new caries that developed 180 days 
or more after such a tooth was filled will be service 
connected.  Teeth noted as carious but restorable at entry, 
whether or not filled, are to be service connected if 
extraction was required after 180 days or more of active 
service.  Teeth noted at entry as nonrestorable will not be 
service connected regardless of treatment during service.  
Teeth noted as missing at entry will not be service 
connected, regardless of treatment during service.  38 C.F.R. 
§ 3.381.

Outpatient dental treatment may be authorized by the Chief of 
Dental Service in various categories.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  Under Class I, those having a service-
connected compensable dental disability or condition may be 
authorized any dental treatment indicated as reasonably 
necessary to maintain oral health and masticatory function.  
There is no time limit for making application for treatment 
and no restriction as to the number of repeat episodes of 
treatment.  Class II treatment is warranted for those having 
a service-connected noncompensable dental condition or 
disability shown to have been in existence at the time of 
discharge or release from active service which took place 
before October 1, 1981.  Any treatment indicated as 
reasonably necessary for the one-time correction of the 
service-connected noncompensable condition but only under 
certain conditions, including whether an application for 
treatment was filed within one year after such discharge or 
release, may be authorized.  Class II(a) dental treatment is 
warranted for those having a service-connected noncompensable 
dental condition or disability adjudicated as resulting from 
combat wounds or service trauma.  Class II(b) dental 
treatment is warranted for those having a service-connected 
noncompensable dental condition or disability who had been 
contained or interned as prisoners of war for a period of 
less than 90 days.  Under Class II(c), those who were 
prisoners of war for 90 days or more may be authorized any 
needed dental treatment.  Class III dental treatment is 
warranted for those having dental condition professionally 
determined to be aggravating disability from associated 
service-connected condition.  Class IV dental treatment is 
warranted for those whose service-connected disabilities are 
rated at 100 percent by schedular evaluation or who are 
entitled to the 100 percent rating by reason of individual 
unemployability.  Class V dental treatment is warranted for a 
veteran who is participating in a rehabilitation program 
under certain circumstances under 38 U.S.C.A. Chapter 31.  
Class VI dental treatment is warranted for any veteran 
scheduled for admission or otherwise receiving care and 
services under Chapter 17 of 38 U.S.C.  They may receive 
outpatient dental care which is medically necessary, that is, 
for a dental condition clinically determined to be 
complicating a medical condition currently under treatment.  
38 C.F.R. § 17.161.

Compensable evaluations are warranted for the loss of upper 
and lower teeth where the loss of masticatory surface cannot 
be restored by suitable prosthesis.  Where the loss of the 
masticatory surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  Compensation is also 
potentially available when there was a loss of portions of 
the maxilla or malunion or nonunion of the maxilla.  38 
C.F.R. § 4.150, Diagnostic Codes 9913-9916.

In this case, it is acknowledged that service medical records 
show that the veteran entered service on July 1, 1960, and 
that teeth numbered 4, 5, 10, 15, and 28 were extracted on 
July 19, 1960.  However, despite the veteran's testimony, 
there is no evidence of in-service dental trauma, or malunion 
or nonunion of the maxilla, or loss of body of the maxilla or 
mandible.  See VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic 
Codes 9913-9916.  Consequently, there is no basis for 
entitlement to service connection for teeth removal for 
compensation purposes.  

Further, given that the veteran's teeth were extracted prior 
to 180 days of active service, the criteria for service 
connection for teeth removal for treatment purposes are not 
met.  In the alternative, and in any event, the record fails 
to show that the veteran submitted an application for such 
disability within one year after his release from service; 
that his dental disability resulted from combat wounds or 
service trauma; that he had a 100 percent schedular 
disability rating or 100 percent disability rating by reason 
of individual unemployability; that a dental condition was 
clinically determined by VA to be currently aggravating a 
service-connected medical condition; that he had been a 
prisoner of war; that he had been participating in a VA 
vocational rehabilitation program and was eligible for dental 
care needed to complete the program; or that such dental care 
was medically necessary in preparation for hospital admission 
or for a veteran otherwise receiving care or services from 
the VA under 38 U.S.C. Chapter 17.  

Therefore, there is no basis for service connection for teeth 
removal for the purposes of compensation and/or VA 
examination or treatment.  The preponderance of the evidence 
weighs against the claim.  The appeal is denied.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 4.150, Diagnostic Codes 9913-
9916, 17.161.



ORDER

Service connection for residuals of frostbite is denied.

Service connection for residuals of blood and/or sun 
poisoning is denied.

Service connection for residuals of pneumonia is denied.

Service connection for teeth removal for purposes of 
compensation and/or VA examination or treatment is denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

